                           Case 20-12822       Doc 276    Filed 11/25/20    Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Baltimore
                                   In re:   Case No.: 20−12822 − NVA   Chapter: 11

The Law Offices of Jonathan S. Resnick, LLC
and
Law Offices of Perry A. Resnick, LLC
Debtors

                                                     NOTICE

PLEASE TAKE NOTICE that a hearing will be held

on 2/3/21 at 02:30 PM
by videoconference or teleconference
(for hearing access information see www.mdb.uscourts.gov/hearings or call 410−962−2688)

to consider and act upon the following:

256 − Motion for Protective Order to Quash Summons Issued for a Rule 2004 Examination Filed by Louis J. Glick .
(Attachments: # 1 Proposed Order) (Aure, Lia) Additional attachment(s) added on 10/15/2020 (Aure, Lia).


267 − Opposition on behalf of Zvi Guttman Filed by Emily Devan (related document(s)256 Motion for Protective
Order filed by Interested Party Louis J. Glick). (Attachments: # 1 Exhibit A) (Devan, Emily)




NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 11/25/20
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Brenda Wolfe




Form ntchrgmdb (rev. 06/08/2020)
